Case 18-10518-KG   Doc 849   Filed 12/13/18   Page 1 of 11
Case 18-10518-KG   Doc 849   Filed 12/13/18   Page 2 of 11
                           Case 18-10518-KG                     Doc 849           Filed 12/13/18              Page 3 of 11


                                                     UNITED STATES BANKRUPTCY COURT
                                                      FOR THE DISTRICT OF DELAWARE


In re: Orexigen Therapeutics, Inc.                                                                                           Case No. 18-10518 (KG)
Debtor                                                                                        Reporting Period: November 1, 2018 - November 30, 2018

                                                          Notes to Monthly Operating Report

Debtor in Possession Financial Statements
The financial statements and supplemental information presented in this Monthly Operating Report ("MOR") have been prepared using the
Debtor's books and records solely to comply with the monthly reporting requirements under the United States Bankruptcy Code and those
of the United States Trustee for Region Three.

The financial statements and supplemental information presented herein are unaudited, preliminary in nature, and may not comply with
generally accepted accounting principles in the United States of America (“U.S. GAAP”) in all material respects. These preliminary unaudited
financial statements and other information represent the Debtor’s good faith attempt to comply with the requirements of the United States
Bankruptcy Code and those of the United States Trustee using the resources available. This information is limited in scope to the requirements
of this report.

These preliminary unaudited financial statements have not been subject to procedures that would typically be applied to financial information
presented in accordance with U.S. GAAP, and upon application of such procedures, the Debtor believes that the financial information could
be subject to changes, which could be material. Certain totals may not sum due to rounding.

All related tax implications are not currently reflected in the preliminary unaudited financial statements herein. The financial impact of potential
tax and other adjustments on the accompanying preliminary unaudited financial statements cannot be determined at this time.

There may be adjustments to the opening balance sheet as of March 12, 2018 that will impact these accompanying preliminary unaudited
financial statements. ASC 805 permits a one-year measurement period in which the opening balance sheet can be adjusted if additional
information becomes available.

Liabilities Subject to Compromise
As a result of the commencement of the Debtor's chapter 11 case, the payment of certain prepetition indebtedness of the Debtor is subject to
compromise or other treatment under a plan of reorganization.

Reorganization Items
ASC 852 requires expenses and income directly associated with the Debtor's chapter 11 cases to be reported separately in the income statement
as reorganization items. Reorganization items include expenses related to legal advisory and representation services, and other professional
consulting and advisory services. Reorganization costs also include adjustment to record debt at the estimated amount of the claim and an
estimate of the loss on sale of assets which is pending a valuation.

Litigation
The Debtor is subject to lawsuits and claims that arise out of its operations in the normal course of business.
Prior to the petition date, the Debtor was the defendant to various legal proceedings, described in detail in the most recent publicly filed
financial statements, which are stayed during the course of the chapter 11 bankruptcy proceedings.

There are uncertainties inherent in any litigation and appeal and the Debtor cannot predict the outcome. At this time the Debtor is unable to
estimate possible losses or ranges of losses that may result from such legal proceedings described in detail in the most recent publicly
filed financial statements, and it has not accrued any amounts in connection with such legal proceedings in the financial statements herein,
other than attorney's fees accrued prior to the petition date.

Sale Transaction
On April 23, 2018, the Debtor entered into an asset purchase agreement with Nalpropion Pharmaceuticals, Inc. (the "Buyer") for the sale of
substantially all of its assets through section 363 of the Bankruptcy Code. This transaction was subsequently approved by the Bankruptcy Court on
June 28, 2018. On July 27, 2018, the Debtor closed the sale and transferred substantially all of its assets to the Buyer. As part of the sale, the Debtor
entered into a transition services agreement for the post-closing period through the effective date of a Plan of Liquidation. The Debtors are currently
 in discussions with their stakeholders to develop and file a Plan of Liquidation in the near term.
                  Case 18-10518-KG                   Doc 849          Filed 12/13/18           Page 4 of 11
In re: Orexigen Therapeutics, Inc.                                                                        Case No. 18-10518 (KG)
Debtor                                                                     Reporting Period: November 1, 2018 - November 30, 2018


                                                               MOR - 1
                                                                                                (1)
                                     Consolidated Schedule of Cash Receipts and Disbursements
                                        For the Period: November 1, 2018 - November 30, 2018
                                                            (Unaudited)
                                                                                                                        Cumulative
$ USD '000s                                                                  November 1, 2018 - November 30, 2018       Since Filing

Beginning Cash Balance (Book)                                                        $                    29,014    $       21,372

Receipts
 Operating Receipts                                                                                            -            64,084
 Miscellaneous Receipts                                                                                       72            71,226
Total Receipts                                                                                                72           135,311

Operating Disbursements
 Payroll & Benefits / Contractors                                                                            (31)          (16,961)
 Inventory                                                                                                  (572)           (4,981)
 Manufacturing and Logistics                                                                                   -              (205)
 Gross to Net Disbursements                                                                                    -           (36,451)
 Marketing / Commercial Operations                                                                             -           (16,236)
 Ordinary Course Professionals                                                                                (9)             (989)
 Rent / Facilities / Equipment                                                                                 -              (564)
 Insurance                                                                                                     -              (364)
 IT / Utilities                                                                                                -              (376)
 Regulatory and Compliance                                                                                     -              (634)
 Other G&A                                                                                                  (109)           (1,309)
Total Operating Disbursements                                                                               (721)          (79,070)

Operating Cash Flow                                                                                         (649)           56,241

Reorganization Costs

 DIP Loan Interest and Fees                                                                                    -           (44,480)
 US Trustee Fees                                                                                               -              (621)
 Restructuring Professional Fees                                                                            (105)          (10,001)

Total Reorganization Costs                                                                                  (105)          (55,102)

Total Disbursements                                                                  $                      (826)   $     (134,172)

 Lender Professional Fees                                                                                   (310)            (2,160)

Net Cash Flow                                                                        $                    (1,064)   $        (1,022)

DIP Draw - Cash                                                                                                -             7,600

Ending Cash Balance (Book)                                                           $                    27,950    $       27,950



Notes:
(1) The Schedule of Cash Receipts and Disbursements is presented on a book basis.
                      Case 18-10518-KG                   Doc 849       Filed 12/13/18          Page 5 of 11
In re: Orexigen Therapeutics, Inc.                                                                             Case No. 18-10518 (KG)
Debtor                                                                          Reporting Period: November 1, 2018 - November 30, 2018

                                                        MOR - 1a
                                                                                 (1)
                                      Schedule of Disbursements by Debtor Entity
                                  For the Period: November 1, 2018 - November 30, 2018
                                                       (Unaudited)
$ USD '000s                                                                                                                 Cumulative
Debtor                                                                          November 1, 2018 - November 30, 2018        Since Filing
Orexigen Therapeutics, Inc.                                                                      $             1,136    $      136,332
Total                                                                                            $             1,136    $      136,332

Notes:
(1) The Schedule of Disbursements is presented on a book basis.
                                     Case 18-10518-KG                   Doc 849          Filed 12/13/18              Page 6 of 11
In re: Orexigen Therapeutics, Inc.                                                                                                               Case No. 18-10518 (KG)
Debtor                                                                                                            Reporting Period: November 1, 2018 - November 30, 2018

                                                                               MOR - 1b
                                                              Schedule of Debtor Bank Account Balances (1)
                                                          For the Period: November 1, 2018 - November 30, 2018
                                                                              (Unaudited)

                                                                                                                                                  Beginning           Ending
$ USD '000s                                                            Last Four Digits                                                             Balance           Balance
Debtor                                    Bank                             Account No. Account Description                                        11/1/2018        11/30/2018

Orexigen Therapeutics, Inc.               Silicon Valley Bank                    6813    General checking                                     $           -   $            -
Orexigen Therapeutics, Inc.               Silicon Valley Bank                    3036    Sweep account                                               29,148           28,155
Orexigen Therapeutics, Inc.               Silicon Valley Bank                    7307    Utility adequate assurance(2)                                   10                -
Orexigen Therapeutics, Inc.               Silicon Valley Bank                    5177    Collateral                                                     100              100
Total Bank Account Balances                                                                                                                   $      29,258    $      28,255


Notes:
(1) The Consolidated Schedule of Cash Receipts and Disbursements (MOR-1) and Schedule of Disbursements by Debtor Entity (MOR-1a) represent book balances while MOR-
1b represents bank balances. The balances differ primarily due to the bank's delayed recording of intrabank activity between the general checking and sweep accounts.
(2) The Utility account with Silicon Valley Bank was closed and the entire balance of $10,472 was transferred back to the General checking account. This transfer was completed
on 11/12/2018.
                                                              Case 18-10518-KG               Doc 849             Filed 12/13/18                 Page 7 of 11
In re: Orexigen Therapeutics, Inc.                                                                                                                                                                            Case No. 18-10518 (KG)
Debtor                                                                                                                                                                         Reporting Period: November 1, 2018 - November 30, 2018


                                                                                                           MOR - 1c
                                                                                        Schedule of Professional Fees and Expenses Paid
                                                                                      For the Period: November 1, 2018 - November 30, 2018
                                                                                                          (Unaudited)



                                                                                                                                                                    Month Ended 11/30/18                   Cumulative Since Filing

Payee                                    Category                                      Payor                                     Date        Period Covered             Fees               Expenses              Fees       Expenses
Retained Professionals
Hogan Lovells US LLP                     Debtor Counsel                                Orexigen Therapeutics, Inc.                      3/12/2018 - 8/31/2018                                          $    2,189,780   $     27,087
Morris, Nichols, Arsht & Tunnell LLP     Debtor Local Counsel                          Orexigen Therapeutics, Inc.                      3/12/2018 - 8/31/2018                                                 721,973         18,605
Ernst & Young, LLP                       Debtor Financial Advisor                      Orexigen Therapeutics, Inc.                      3/12/2018 - 8/31/2018                                               1,903,234        113,520
Perella Weinberg Partners                Debtor Investment Banker                      Orexigen Therapeutics, Inc.                      3/12/2018 - 7/27/2018                                               3,411,713          3,600
Irell & Manella LLP                      Committee Counsel                             Orexigen Therapeutics, Inc.         11/12/2018   3/12/2018 - 8/31/2018         30,670                  5,453           659,730          1,671
Berkeley Research Group LLC              Committee Financial Advisor                   Orexigen Therapeutics, Inc.         11/12/2018   3/27/2018 - 8/31/2018         53,676                    767           240,358          2,102
Elliott Greenleaf, P.C.                  Committee Local Counsel                       Orexigen Therapeutics, Inc.         11/12/2018   3/27/2018 - 8/31/2018          2,983                      -            96,864            481
Kurtzman Carson Consultants LLC          Claims Agent                                  Orexigen Therapeutics, Inc.                      3/12/2018 - 6/30/2018                                                 195,616        167,920
Landis Rath & Cobb LLP                   Debtor Conflict Counsel                       Orexigen Therapeutics, Inc.         11/12/2018   6/14/2018 - 9/30/2018         11,193                     72           146,310             54

Other Restructuring Professionals
Wilmington Trust, National Association   DIP Administrative Agent                      Orexigen Therapeutics, Inc.                      3/12/2018 - 7/31/2018                                          $       51,600   $          -
Arnold & Porter Kaye Scholer LLP         DIP Administrative Agent Counsel              Orexigen Therapeutics, Inc.                      3/12/2018 - 7/27/2018                                                 131,889          1,034
Quinn Emanuel Urquhart & Sullivan, LLP   DIP Lenders Counsel                           Orexigen Therapeutics, Inc.         11/30/2018 3/12/2018 - 10/31/2018         245,980                  7,496           999,266         12,140
Brown Rudnick LLP                        DIP Lender Counsel                            Orexigen Therapeutics, Inc.                      2/15/2018 - 5/31/2018                                                 147,048          1,497
Whiteford Taylor Preston                 DIP Lenders Local Counsel                     Orexigen Therapeutics, Inc.                      3/12/2018 - 7/27/2018                                                 203,253          2,141
U.S. Bank, N.A.                          Indenture Trustee                             Orexigen Therapeutics, Inc.         11/12/2018 3/1/2018 - 9/30/2018            56,786                                  632,020          3,040
Duane Morris                             DIP Administrative Agent Secondary Counsel    Orexigen Therapeutics, Inc.                     4/10/2018 - 7/27/2018                                                   17,609              -
Total                                                                                                                                                           $    401,287    $            13,789    $ 11,748,264     $    354,892
                        Case 18-10518-KG                      Doc 849           Filed 12/13/18               Page 8 of 11
In re: Orexigen Therapeutics, Inc.                                                                                        Case No. 18-10518 (KG)
Debtor                                                                                     Reporting Period: November 1, 2018 - November 30, 2018

                                                                      MOR - 2
                                                              Statement of Operations
                                               For the Period: November 1, 2018 - November 30, 2018
                                                                    (Unaudited)




$ USD '000s                                                              November 1, 2018 - November 30, 2018           March 12 - November 30, 2018


Net product sales(1)                                                     $                                         - $                             28,050
Cost of product sales(1)                                                                                           -                                (6,367)
Operating expenses:
   Research and development(1)                                                                                    (9)                               (2,802)
   Selling, general and administrative(1)                                                                      (230)                              (33,125)
   Amortization expense of intangible assets                                                                      -                                (2,987)
Total operating expenses                                                                                       (239)                              (38,915)
Loss from operations                                                                                           (239)                              (17,233)
Other income/(expense):
   Interest income                                                                                               56                                   871
   Refundable tax credit(2)                                                                                        -                                      -
   Interest expense(1)                                                                                            -                                   (63)
Total other income (expenses)                                                                                    56                                   808
Net loss                                                                                                       (183)                              (16,424)
Reorganization expenses(3)                                                                                     (798)                             (315,161)
Net gain/(loss)                                                          $                                     (981) $                           (331,586)

Notes:
(1) On July 27, 2018 the Debtor closed the sale and transferred substantially all of its assets to the Buyer. Activity in these accounts was the result
of prior period accruals being trued up.
(2) Refundable tax credit includes refundable alternative minimum tax as created by the Tax Cuts and Jobs Act. As the result of an audit,
the income has been reclassed to 2017.
(3) Reorganization expenses include the loss on sale of assets as well as the write up of the notes to the principle balance, the
elimination of the debt discount and debt costs related to the 2013 debt. The loss on sale of assets is not final and pending
the completion of a valuation of the non-debtor subsidiaries.
                  Case 18-10518-KG                     Doc 849         Filed 12/13/18             Page 9 of 11
In re: Orexigen Therapeutics, Inc.                                                                          Case No. 18-10518 (KG)
Debtor                                                                       Reporting Period: November 1, 2018 - November 30, 2018
                                                                MOR - 3
                                                             Balance Sheet
                                                              (Unaudited)

                                                                                         Orexigen Therapeutics, Inc.
$ USD '000s                                                                   As of March 11, 2018        As of November 30, 2018
Assets
 Current assets:
   Cash and cash equivalents                                                  $               21,372       $                   27,950
   Accounts receivable, net                                                                   19,203                                -
   Inventory                                                                                   8,857                                -
   Prepaid expenses and other current assets                                                   6,868                            6,620
   Intercompany receivable(1)                                                                 93,353                                -
 Total current assets                                                                        149,653                           34,571
 Non-current assets:
   Property and equipment, net                                                                   543                                -
   Investment in Subsidiary(1)                                                                19,000                                -
   Intangible assets                                                                          66,566                                -
   Other long-term assets                                                                        588                            1,252
   Restricted cash                                                                               100                              100
Total assets                                                                  $              236,450       $                   35,922
Liabilities and Stockholders' Equity
 Current liabilities:
   Accounts payable (2)                                                                          925                              740
   DIP loan                                                                                        -                                -
   Accrued expenses                                                                            3,921                            3,375
 Total current liabilities:                                                                    4,846                            4,115
 Total liabilities not subject to compromise                                                   4,846                            4,115
 Total liabilities subject to compromise                                                     110,381                          243,143
 Series Z preferred stock                                                                      3,343                                -
Stockholders' equity (deficit)                                                               117,880                      (211,336)
Total liabilities and stockholders' equity (deficit)                          $              236,450       $                   35,922
Notes:
(1) Investment in Subsidiary $19m reclassed from Intercompany Receivable at March 11, 2018 to properly align for reporting.
(2) Accounts payable excludes all liabilities assumed by the purchaser under the terms of the Asset Purchase Agreement.
                              Case 18-10518-KG                     Doc 849            Filed 12/13/18         Page 10 of 11
In re: Orexigen Therapeutics, Inc.                                                                                                  Case No. 18-10518 (KG)
Debtor                                                                                               Reporting Period: November 1, 2018 - November 30, 2018


                                                                                 MOR-4
                                                             Summary of Unpaid Post Petition Accounts Payables
                                                                         As of November 30, 2018
                                                                               (Unaudited)

$ USD '000s
                                                                                            Number of Days Past Due
Post Petition Accounts Payable Aging                    Current                 0-30             31-60             61-90         Over 90             Total
Post-Petition Accounts Payable (1)            $             315   $             425    $             -   $            -    $           -   $          740
                                              $             315   $             425    $             -   $            -    $           -   $          740
Notes:
(1) The above figures represent post petition trade payables recorded in the Debtors' subledger.
                               Case 18-10518-KG                  Doc 849          Filed 12/13/18       Page 11 of 11
In re: Orexigen Therapeutics, Inc.                                                                                             Case No. 18-10518 (KG)
Debtor                                                                                          Reporting Period: November 1, 2018 - November 30, 2018

                                                                           MOR-5
                                                                  Accounts Receivable Aging
                                                                   As of November 30, 2018
                                                                         (Unaudited)
$ USD '000s

Accounts Receivable Aging                                          Current         0-30 Days  31-60 Days  61-90 Days         91 Days +            Total
Accounts Receivable, net                                   $            - $               - $         - $         - $                - $             -
                                                           $            - $               - $         - $         - $                - $             -


                                                                     Debtor Questionnaire

Must be completed each month                                                                                                 Yes             No
1. Have any assets been sold or transferred outside the normal course of business
                                                                                                                                             X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                                             X
   account this reporting period? If yes, provide an explanation below.
3. Have all post petition tax returns been timely filed? If no, provide an explanation
                                                                                                                              X
   below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                                                              X
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
                                                                                                                                             X
   documentation identifying the opened account(s). If an investment account has been
   opened provide the required documentation pursuant to the Delaware Local Rule 4001-3.
